 1

 2

 3

 4

 5

 6                              IN THE UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8   IN RE U.S. DEPARTMENT OF JUSTICE                  CASE NO. 1:18-MC-00057-LJO-EPG
     MOTION TO COMPEL FACEBOOK TO
 9   PROVIDE TECHNICAL ASSISTANCE IN                   ORDER ON MOTION TO EXTEND THE TIME TO
     SEALED CASE, OPINION ISSUED IN OR                 FILE RESPONSES TO THE MOTIONS TO
10   ABOUT SEPTEMBER 2018                              UNSEAL

11

12          After considering the Government’s Motion, filed under seal, to Extend the Time to File

13 Responses to the Motions to Unseal in this matter, and finding good cause therefore, IT IS ORDERED

14 THAT:

15          The Department of Justice and Facebook may file any written responses and documents they

16 wish the Court to consider on or before February 7, 2019. There will be no further continuances.

17
     IT IS SO ORDERED.
18

19      Dated:    December 20, 2018                        /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
20

21

22

23

24

25

26
27

28


      ORDER                                            1
30
